Citation Nr: 0307425	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  94-13 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center (RO)
in Wichita, Kansas



THE ISSUE

Entitlement to service connection for a claimed back 
disorder.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1985 to 
February 1988.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision by the RO 
in Philadelphia, Pennsylvania.  

This case was before the Board in December 1999 and was 
remanded for further development.  

During the course of the appeal, the veteran's claims folder 
was transferred to the RO in Wichita, Kansas.  



REMAND

The veteran asserts that he developed a back disability as 
the result of an injury suffered in service.  

After carefully reviewing the claims file, the Board has 
determined that, in order to fully consider the veteran's 
claim, additional development is required.  

First, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.   Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Thus, although further delay is regrettable, additional 
development is warranted to ensure a fully informed decision 
regarding the veteran's claim pursuant to the VCAA.  

In addition, there appears to be a discrepancy as to the 
veteran's current mailing address.  

According to the April 2003 Informal Brief provided by the 
veteran's representative, the veteran did not receive proper 
notification of the scheduled VA examination following the 
December 1999 Board Remand.  

Specifically, it is claimed that the veteran currently 
resides in Mechanicsville, Pennsylvania, but the notice was 
sent to a Kansas address.  The veteran's current address must 
be clarified so that he can be properly notified of all 
pending action and to ensure that proper develop of the case 
is completed.  

The veteran is also reminded that the VA's duty to assist him 
is not a one-way street; the veteran also has an obligation 
to assist in the adjudication of his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Once the veteran's current address is clarified, the veteran 
should be contacted to see whether he still desires a VA 
examination.  If the veteran indicates that he wants to 
appear for an examination, the RO should schedule an 
orthopedic examination.  

Likewise, the veteran is hereby advised that failure to 
report to any scheduled VA examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2002).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the record any notice(s) of the 
examination(s) sent to the veteran.  

Finally, the Board notes that, in November 1993, the veteran 
indicated that he desired a Board hearing.  Thereafter, in a 
February 1994 Report of Contact, it was clarified that the 
veteran wanted the hearing at the RO in Philadelphia, 
Pennsylvania before a local Hearing Officer.  Thus, the RO 
should undertake to clarify whether the veteran still desires 
a hearing.

Accordingly, the Board must REMAND the case to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
ascertain whether his current address is 
in Mechanicsville, Pennsylvania so that 
he can be properly notified of all 
pending action and proper development of 
the case.  
2.  Once the veteran's correct address is 
obtained, the RO should take appropriate 
steps to contact the veteran to clarify 
whether he still desires a hearing before 
a local Hearing Officer.  If the veteran 
still wishes to testify before a hearing 
officer, the RO should undertake all 
indicated steps to schedule this hearing 
at the earliest opportunity.  The RO also 
should undertake any indicated action 
following completion of the scheduled 
hearing.  
3.  The RO should then should take 
appropriate steps to contact the veteran 
to have him provide the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
who have treated him for the claimed back 
disorder since service.  
4.  Then, the RO should take appropriate 
steps to schedule the veteran for an 
orthopedic examination to determine the 
nature and likely etiology of the claimed 
back disorder.  All indicated testing 
should be performed in this regard.  The 
examiner should elicit from the veteran 
and record a full medical history 
referable to the claimed back disorder.  
The claims folder also should be made 
available to the examiner for review.  
Based on his/her review of the case, the 
examiner should express an opinion as to 
the likelihood that any currently 
demonstrated back disability is due to an 
injury that was incurred in military 
service.  
5.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.  
6.  Thereafter, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran and 
the veteran's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



